1

2

3

4

5                      UNITED STATES DISTRICT COURT

6                     EASTERN DISTRICT OF CALIFORNIA

7

8    TERRY C. COOLEY, on behalf of           No.   2:18-cv-02961-JAM-AC
     himself and all others similarly
9    situated,
10                Plaintiff,                 ORDER GRANTING DEFENDANTS’
                                             MOTIONS TO DISMISS
11        v.
12   CALIFORNIA STATEWIDE LAW
     ENFORCEMENT ASSOCIATION, et al.,
13
                  Defendants.
14

15       This case arises out of Plaintiff Terry Cooley’s attempt to

16   end his union membership after the Supreme Court’s decision in

17   Janus v. Am. Fed’n of State, Cty., & Mun. Employees, Council 31,

18   138 S. Ct. 2448 (2018) (“Janus”).      Terry Cooley (“Plaintiff” or

19   “Mr. Cooley”), brings this putative class action alleging the

20   California State Law Enforcement Association (“CSLEA” or “the

21   Union”) violated his constitutional rights by refusing to accept

22   his resignation from union membership, by continuing to deduct

23   union-related fees from his paycheck, and for having assessed him

24   the equivalent of now-impermissible agency fees.      Mr. Cooley

25   seeks a declaratory judgment, an injunction, and a refund of

26   certain payments made to the Union.

27       CSLEA and the California Association of Law Enforcement

28   Employees (“CALEE”; and with CSLEA, the “Union Defendants”) move
                                        1
1    to dismiss Mr. Cooley’s claims.     Union Mot., ECF No. 58.

2    Defendant Xavier Becerra (the “State”) moves to dismiss Mr.

3    Cooley’s claims that California Government Code Sections 1152(a)

4    and 1153(a) are unconstitutional.    State Mot., ECF No. 59.

5         For the reasons set forth below, this Court GRANTS the Union

6    Defendants’ and State’s motions.1

7           I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

8         A recitation of the primary factual allegations in this case

9    can be found in a prior order issued by this Court and will not

10   be repeated here.   See Cooley v. California Statewide Law Enf’t

11   Ass’n, No. 2:18-CV-02961-JAM-AC, 2019 WL 331170, at *1-2 (E.D.

12   Cal. Jan. 25, 2019).   In that prior order, this Court denied Mr.

13   Cooley’s Motion for a Preliminary Injunction, finding, among

14   other things, that he failed to establish a likelihood of success

15   on the merits of his claims.   Id.; PI Order, ECF No. 42.

16        On February 22, 2019, Mr. Cooley filed a First Amended

17   Class-Action Complaint (“FAC”) alleging five counts:

18   (1) declaratory judgment; (2) injunctive relief; (3) monetary

19   relief under 42 U.S.C. § 1983; (4) conversion and trespass to

20   chattels; and (5) unjust enrichment.     FAC, ECF No. 50, ¶¶ 58-68.
21   The FAC includes additional allegations regarding Mr. Cooley’s

22   purported union membership application (¶¶ 27-32); allegations

23   that California Government Code Sections 1152(a) and 1153(a) are

24   unconstitutional (¶¶ 38-40); and allegations as to certain

25   anticipated affirmative defenses (¶¶ 50-57).     But the foundation

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for June 4, 2019.
                                      2
1    of the FAC remains the same as in the original complaint: that

2    the Union violated Mr. Cooley’s constitutional rights by refusing

3    to accept his resignation and by continuing to collect money from

4    his paycheck.    Mr. Cooley seeks a refund of all compulsory fees

5    paid before Janus, and all dues paid after Mr. Cooley’s attempted

6    resignation in the wake of Janus.

7          The Union Defendants move to dismiss the FAC in its

8    entirety.   Union Mot., ECF No. 58.      The State moves to dismiss

9    Mr. Cooley’s claims that California Government Code Sections

10   1152(a) and 1153(a) are unconstitutional.       State Mot., ECF No.

11   59.   The Union Defendants join the State’s motion.     ECF No. 60.

12   Mr. Cooley opposes the motions.    Opp’n to Union Mot., ECF No. 61;

13   Opp’n to State Mot., ECF No. 62.

14                              II.   OPINION

15         A.    Right to Resign Membership Immediately

16         Mr. Cooley argues that, under Janus, he has a constitutional

17   right to resign his union membership at his discretion and with

18   immediate effect.    As this Court explained in its prior order,

19   Janus did not explicitly announce the right of resignation Mr.

20   Cooley seeks to enforce.    PI Order at 5-6.    Janus invalidated
21   non-consensual fees charged by unions to nonmembers (i.e. “agency

22   fees”).    Janus, 138 S. Ct., at 2486.     The relationship between

23   unions and their members was not at issue in Janus.       Id. at 2461.

24   Here, unlike in Janus, Mr. Cooley voluntary agreed to become a

25   dues-paying member of the Union, and acknowledged restrictions on

26   when he could withdraw from membership.      ECF No. 50-9.   Janus did
27   not automatically undo Mr. Cooley’s agreement to be a member of

28   the Union, nor did it render the collective bargaining
                                        3
1    agreement’s withdrawal limitation provision unenforceable.     See

2    Cohen v. Cowles Media Co., 501 U.S. 663, 672 (1991).

3         B.      Refund of All Dues Paid Post-Janus

4         Mr. Cooley further contends, with his attempted resignation

5    after Janus, he revoked any purported consent to pay the Union

6    and that the Union must therefore refund to him all dues deducted

7    from his paycheck after he announced his desire to withdraw from

8    the Union.    But, as this Court has previously explained, the

9    continued deduction of dues by the Union here does not offend the

10   requirement of freely given, affirmative consent of nonmembers

11   discussed in Janus.     PI Order at 7-8.

12        The collective bargaining agreement’s limitation on the

13   period of membership withdrawal is valid and enforceable, as

14   discussed above, and Mr. Cooley’s consent carries through his

15   membership agreement.     Mr. Cooley knowingly agreed to become a

16   dues-paying member of the Union, rather than an agency fee-paying

17   nonmember, because the cost difference was minimal.     FAC ¶ 13.

18   That freely-made choice was not without consequences: Mr. Cooley

19   had to pay dues as long as he remained a member; he could only

20   withdraw from membership within a certain time frame; and, as a
21   matter of logic and consistent with the structure of this

22   arrangement, if he did not withdraw during that time frame his

23   membership would automatically continue.     ECF Nos. 50-1, 50-9.

24   This was valid assent, and an intervening change in law does not

25   taint that consent or invalidate his contractual agreement.      See

26   Brady v. United States, 397 U.S. 742, 757 (1970).
27        This Court acknowledges Mr. Cooley’s reference to his prior

28   contractual arguments in order to preserve them for appeal.
                                        4
1    Opp’n to Union Mot. at 7-9, n.1.       As before, this Court is

2    unpersuaded by these arguments.    Moreover, while Mr. Cooley

3    contends he did not affirmatively agree to continue his union

4    membership after June 30, 2016, it is worth noting that he did

5    not, despite paying dues after June 30, 2016, seek to assert

6    these contract-based arguments of non-membership until the

7    disparity in payments for members and non-members increased

8    substantially after Janus was decide.

9           Thus, the Union was contractually authorized to continue

10   collecting agreed-upon dues from Mr. Cooley, a union member.

11          C.   Refund of Compulsory Portion of Membership Dues Paid

12               Pre-Janus

13          Mr. Cooley asserts an entitlement to a refund of the

14   compelled portion of his membership dues – equivalent to the

15   Union’s charged fair-share service fee (or agency fee) – paid to

16   the Union before Janus was decided.       FAC ¶¶ 63(a), 68(a).    Mr.

17   Cooley reasons that, even though he voluntarily agreed to join

18   the Union and pay full membership dues, in the pre-Janus world he

19   would have, at minimum, been compelled to pay the Union an agency

20   fee.    Mr. Cooley contends that Janus invalidated such agency fees
21   and, because Janus applies retroactively, a refund is warranted.

22   This Court finds that the Union owes Mr. Cooley no such refund.

23          First, Mr. Cooley made an affirmative choice to become a

24   member of the Union, obligating him to pay full membership dues.

25   As a union member, Mr. Cooley acknowledges he never paid an

26   “agency fee.”    Opp’n to Union Mot. at 12 (“Mr. Cooley never paid
27   agency fees or fair-share fees to anyone; he is demanding a

28   return of the compulsory portion of his union-membership dues.”).
                                        5
1    But the Union membership dues are deducted as a single charge,

2    not a split payment for compulsory fees and some extra membership

3    charge in the manner for which Mr. Cooley seeks reimbursement.

4    See ECF No. 50-4.    Mr. Cooley’s contractual dues payments to the

5    Union were in no part compulsory.     Mr. Cooley is not entitled to

6    a reimbursement for compulsory agency fees which he never paid.

7        Second, and independently, Mr. Cooley’s argument relies on

8    Janus applying retroactively in a manner this Court does not

9    sanction.   This Court acknowledges the general rule that a

10   “controlling interpretation of federal law must be given full

11   retroactive effect.”    Harper v. Virginia Dep’t of Taxation, 509

12   U.S. 86, 97 (1993).    But in Janus the Supreme Court itself did

13   not specify whether the plaintiff was entitled to retrospective

14   monetary relief for conduct the Supreme Court had authorized for

15   the previous forty years.    See Janus, 138 S. Ct. at 2486

16   (remanding for further proceedings).       This Court declines to

17   forge new ground and create such liability here.       Moreover, this

18   Court notes that numerous lower courts have denied this

19   retrospective monetary relief, finding the unions’ good-faith

20   reliance on then-existing law bars liability under Section 1983.
21   See, e.g., Babb v. California Teachers Ass'n, 378 F. Supp. 3d 857

22   (C.D. Cal. 2019) (collecting cases).

23       Mr. Cooley’s claims seeking a reimbursement of the

24   compulsory portion of his union dues are dismissed.

25       D.      Constitutionality of California Government Code

26               Sections 1152(a) and 1153(a)
27       Mr. Cooley contends that a public employer must immediately

28   halt union-related payroll deductions upon learning that an
                                       6
1    employee has withdrawn his or her “affirmative consent” to those

2    assessments.   FAC ¶ 40 (citing Janus).   Mr. Cooley submits that

3    California Government Code Sections 1152(a) and 1153(a) require

4    public employers to divert employees’ wages to the union upon the

5    union’s request, regardless of whether the employee consents to

6    the deductions and even if the employee specifically instructs

7    the employer not to divert his wages to the union.   Opp’n to

8    State Mot. at 1.   Thus, Mr. Cooley argues, Sections 1152(a) and

9    1153(a) are unconstitutional because they prevent public

10   employers from ending those allegedly impermissible deductions.

11   Id. ¶¶ 38-40, 58(e), 59(d), 60(d).

12        Mr. Cooley’s argument fails for two reasons.    First, this

13   argument hinges on a finding that Mr. Cooley has a First

14   Amendment right to immediately resign union membership and cease

15   paying dues.   But, as discussed above, Janus did not announce

16   such a right and no such right exist here.   See supra.    Second,

17   the argument fails for the independent reason that the Union’s

18   refusal to immediately accept Mr. Cooley’s resignation and cease

19   fee deductions does not constitute state action.

20        It is well-settled that the First Amendment protects
21   individuals only from state action, not private action.     See,

22   e.g., Manhattan Cmty. Access Corp. v. Halleck, 139 S. Ct. 1921,

23   1928 (2019).   There is no argument that the Union is acting as

24   the state, or that the state itself took direct action.     Under

25   these circumstances, “a State normally can be held responsible

26   for a private decision only when it has exercised coercive power
27   or has provided such significant encouragement, either overt or

28   covert, that the choice must in law be deemed to be that of the
                                      7
1    State.”   Blum v. Yaretsky, 457 U.S. 991 (1982).   Mr. Cooley

2    contends that the Union’s failure to cease deductions is grounded

3    in compliance with Sections 1152(a) and 1153(a), rather than a

4    binding obligation to pay based on the terms of his membership.

5    Opp’n to State Mot. at 3.   This theory, unsupported by factual

6    allegations, is insufficient to withstand a motion to dismiss.

7    See Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009).    Indeed, the

8    FAC includes allegations that the Union attributed its refusal to

9    accept the resignation to existing contractual rights based in

10   Article 3.1.A.1. of the collective bargaining agreement, not any

11   mandate of Sections 1152(a) and 1153(a).   FAC ¶ 22.

12        Even still, the existence of these provisions does not

13   amount to coercive power or compulsion by the state itself.     See

14   Roberts v. AT&T Mobility LLC, 877 F.3d 833, 845 (9th Cir.

15   2017), cert. denied, 138 S. Ct. 2653, 201 L. Ed. 2d 1051 (2018)

16   (“Permission of a private choice cannot support a finding of

17   state action, and private parties do not face constitutional

18   litigation whenever they seek to rely on some statute governing

19   their interactions with the community surrounding them.”)

20   (internal quotation marks and citations omitted); see also Apao
21   v. Bank of New York, 324 F.3d 1091, 1094–95 (9th Cir. 2003).

22   Holding otherwise, particularly where, as here, the state took no

23   direct action and the parties have existing contractual rights,

24   would stretch state action doctrine beyond its current limits.

25        Nor does the Union’s refusal to accept the resignation

26   qualify as state action under any other Supreme Court test.     See
27   Naoko Ohno v. Yuko Yasuma, 723 F.3d 984, 995 (9th Cir. 2013)

28   (“The Supreme Court has articulated four tests for determining
                                      8
1    whether a [non-governmental person's] actions amount to state

2    action: (1) the public function test; (2) the joint action test;

3    (3) the state compulsion test; and (4) the governmental nexus

4    test.”) (internal quotation marks and citations omitted).

5        Thus, Mr. Cooley’s constitutional challenge to California

6    Government Code Sections 1152(a) and 1153(a) is dismissed.

7    Accordingly, Defendant Xavier Becerra is dismissed from the suit.

8        E.   Claims Against CALEE

9        The Union Defendants argue that any claims against CALEE

10   must be dismissed because the FAC contains no allegations that

11   CALEE participated in any of the wrongful conduct and does not

12   allege how CALEE harmed Mr. Cooley.       Union Mot. at 4.

13   Mr. Cooley’s opposition does not address this point, and the

14   Court takes this omission as a concession by Plaintiff that CALEE

15   should be dismissed as a defendant in this case. This Court also

16   agrees with the Union Defendants’ arguments.       Accordingly,

17   Defendant California Association of Law Enforcement Employees is

18   dismissed from the suit.

19       F.   Conclusion

20       The FAC’s five counts seek relief on the overlapping legal
21   theories addressed above.    Mr. Cooley’s suit rises and falls with

22   his claims of constitutional rights violations under Janus.

23   Because Mr. Cooley’s legal theories fail to support any of the

24   causes of action, each count of the FAC is dismissed.

25                              III.   ORDER

26       For the reasons set forth above, this Court GRANTS the Union
27   Defendants’ Motion to Dismiss (ECF No. 58) and GRANTS the State’s

28   Motion to Dismiss (ECF No. 59).
                                        9
1        While leave to amend should be freely given under certain

2    circumstances, Fed. R. Civ. P. 15(a), in this case Plaintiff has

3    already amended his complaint once and, given that the legal

4    issues clearly predominate over any factual disputes, the Court

5    finds that a second bite at the apple is futile. Plaintiff’s

6    First Amended Complaint is dismissed with prejudice.

7        IT IS SO ORDERED.

8    Dated: July 9, 2019

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     10
